An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1085
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:    5 August 2014


JAMES HOWARD GARREN, JR.,
     Plaintiff

      v.                                       Buncombe County
                                               No. 11 CVS 6276
BECKY L. WATTS a/k/a SUNNY
WILLIAMS and husband, NEIL
WILLIAMS, ANTHONY GARREN, and
KIM GARREN,
     Defendants


      Appeal by defendants Becky L. Watts a/k/a Sunny Williams

and Neil Williams from order entered 3 June 2013 by Judge Mark

E. Powell in Buncombe County Superior Court.                Heard in the Court

of Appeals 6 February 2014.


      Burt Langley, P.C., by Katherine Langley, for defendant-
      appellants Becky L. Watts a/k/a Sunny Williams and Neil
      Williams.

      Adams Hendon Carson Crow & Saenger, P.A., by Matthew S.
      Roberson and George W. Saenger, for plaintiff-appellee and
      defendant-appellees Anthony Garren and Kim Garren.


      CALABRIA, Judge.


      Becky    L.   Watts    a/k/a     Sunny   Williams     (“Watts”)     and   her

husband Neil Williams (collectively “defendants”) appeal from
                                           -2-
the trial court’s order granting summary judgment in favor of

James       Howard    Garren,        Jr.     (“plaintiff”),             Anthony   Garren

(“Anthony”),         and    Kim     Garren       (“Kim”)       (collectively,          “the

Garrens”).        We affirm.

       On 5 March 2009, Winifred Garren (“Winifred”) executed a

quitclaim     deed    (“the       quitclaim      deed”    or     “the    deed”)   to    her

daughter, Watts.1           The deed was a preprinted form with blank

spaces for the completion of all required information. The deed

indicated that it was prepared by Watts.                         The portion of the

quitclaim deed intended to include the legal description of the

property being transferred was left blank.                          However, in the

section       between       Winifred’s        signature           and      the     notary

certification          on      the         deed,         Watts          wrote     “Parcel

#960704498200000.”          The deed was recorded on 14 May 2009 at the

Buncombe County Register of Deeds.

       On    29   April     2010,    Winifred      executed        an     “Affidavit    of

Correction” (“the affidavit”) pursuant to N.C. Gen. Stat. § 47-

36.1 (2013), which added a legal metes and bounds description of

the property intended to be conveyed in the quitclaim deed.                            The

affidavit was recorded on 26 May 2010.




1
    Watts later legally changed her name to Sunny Williams.
                                -3-
    On 3 November 2010, Winifred died.         Plaintiff, who was

Winifred’s son, believed that she had executed a will in 2009,

but he was unable to locate that document or any other will

after her death.   However, plaintiff discovered that both the

deed and the affidavit had been recorded in the Buncombe County

Registry.

    On 16 December 2011, plaintiff initiated an action against

defendants, Anthony, and Kim.   Anthony and Kim were the children

of Winifred’s third child, who was deceased.    In his complaint,

plaintiff sought to have the quitclaim deed declared void,     to

have plaintiff and Watts declared one-third owners of Winifred’s

property, and to have Anthony and Kim declared one-sixth owners

of the property.

    Anthony and Kim filed an answer to plaintiff’s complaint

which admitted all of plaintiff’s allegations and requested that

they be aligned with plaintiff against the remaining defendants.

On 17 May 2013, the Garrens jointly filed a motion for summary

judgment.

    After a hearing,   the trial court granted summary judgment

in favor of the Garrens on 3 June 2013.   The trial court’s order

concluded that the description of the land conveyed in the deed
                                       -4-
was    insufficient   such    that     the   quitclaim      deed    was   void    ab

initio.    Defendants appeal.

       Defendants argue that the trial court erred by granting

summary    judgment   in    favor    of    the   Garrens    and    declaring     the

quitclaim deed void.         Specifically, defendants contend that the

deed had a sufficient description of the property conveyed.                       We

disagree.

       “Our standard of review of an appeal from summary judgment

is de novo; such judgment is appropriate only when the record

shows that ‘there is no genuine issue as to any material fact

and that any party is entitled to a judgment as a matter of

law.’” In re Will of Jones, 362 N.C. 569, 573, 669 S.E.2d 572,

576    (2008)   (quoting    Forbis    v.   Neal,   361     N.C.    519,   524,   649

S.E.2d 382, 385 (2007)).             This Court has previously explained

that

            [a] description of land is void unless it is
            sufficient to identify the land or refers to
            something extrinsic by which the land may be
            identified    with    certainty.   When  the
            description itself, including the references
            to    extrinsic    things,   describes  with
            certainty the property, parol evidence is
            admissible to fit the description to the
            land.

Maurice v. Motel Corp., 38 N.C. App. 588, 590, 248 S.E.2d 430,

432 (1978).     Moreover,
                                     -5-
             [t]o resolve cases in which a deed contains
             an ambiguous description, the courts have
             formulated various rules of construction and
             techniques to locate the boundaries of deeds
             whose descriptions are less than ideal. The
             most common rule of construction used by the
             courts is to gather the intention of the
             parties from the four corners of the
             instrument. The courts seek to sustain a
             deed if possible on the assumption that the
             parties intended to convey and receive land
             or they would never have been involved in
             the first place.

Chicago Title Ins. Co. v. Wetherington, 127 N.C. App. 457, 462,

490 S.E.2d 593, 597 (1997) (internal quotations and citation

omitted).

      In the instant case, the quitclaim deed stated, in relevant

part:

             The Grantor, Winifred M. Garren, city of 102
             Justice   Ridge   Rd.   Candler,   County of
             Buncombe, State of North Carolina, for the
             consideration of _________ CONVEY and QUIT
             CLAIM to Becky L. Watts of 11006 Kingfisher
             Dr.,    City   of    Charlotte,   County  of
             Mecklenburg, State of North Carolina, all
             interest in the following described real
             estate situated in the county of Buncombe,
             in the state of North Carolina, to wit:

The   deed   is   then   blank   until     Winifred’s     signature.     Below

Winifred’s    signature    and   prior     to    the    notary   certification

section,       Watts      included         the         following:      “Parcel#

960704498200000.”

      Defendants contend that two pieces of information on the
                                         -6-
quitclaim deed identify the property sufficiently to satisfy the

description element of a deed.                 First, defendants argue that

Winifred’s address listed on the deed, “102 Justice Ridge Rd.

Candler,” constitutes evidence of the property intended to be

conveyed.     However, that address only appears as part of the

identification of Winifred as grantor.                 There is nothing in the

remainder of the deed which would support an inference that

Winifred intended to convey that particular piece of property.

    The second piece of evidence cited by defendants is the

handwritten      “Parcel    #   960704498200000”         which   appears   in   the

lower portion of the deed.           Defendants contend that this number

constitutes    a   tax     parcel   identification        number   (“PIN”)    which

could be used to establish the boundaries of the property by

reference   to     the   Buncombe    County      tax   map.      Defendants     cite

Fisher v. Town of Nags Head, ___ N.C. App. ___, 725 S.E.2d 99

(2012) and GMAC Mortg., LLC v. Miller, 216 N.C. App. 416, 716

S.E.2d 876, 2011 N.C. App. LEXIS 2250, 2011 WL 4920645 (2011)

(unpublished), in support of their contention that a tax PIN,

standing alone, constitutes a legally valid description of a

property.

    However,       neither      Fisher     nor    GMAC     support   defendants’

position.     In Fisher, this Court found that the description of a
                                    -7-
property which was to be condemned was sufficient when “the

description of the [property to be condemned] utilize[d] terms

that    are   well   defined   in   the   referenced   portion   of    the

Administrative Code, such that a surveyor with experience in

oceanfront      properties     could      accurately   determine        the

[property].”     ___ N.C. App. at ___, 725 S.E.2d at 105.             While

the Court noted that the condemnation notice also included “the

PIN Number and Tax Parcel for each . . . particular piece of

property[,]” those identifying factors were not cited as part of

the Court’s analysis in upholding the description. Id.           In GMAC,

an unpublished case which “does not constitute controlling legal

authority[,]” N.C.R. App. P. 30(e)(3) (2013), this Court upheld

the description in a deed of trust based upon a tax parcel

identification number in conjunction with a deed which was also

referenced in the deed of trust. 216 N.C. App. 416, 716 S.E.2d

876.    Thus, contrary to defendants’ argument, neither Fisher nor

GMAC stands for the proposition that a tax PIN, standing alone,

provides a legally sufficient property description.              Instead,

those cases required additional identifying information together

with a tax PIN in order for a description to be valid.

       Moreover, unlike the descriptions at issue in Fisher and

GMAC, the purported description in the quitclaim deed in the
                                              -8-
instant       case    does    not      clearly    state    that    the   parcel     number

refers to a tax parcel number.                      Defendants’ interpretation of

the    term    “Parcel       #”   as    referring     to   a     tax   PIN    requires    an

inference that is not supported by any other portion of the

deed.     Without this unsupported inference, it is, ultimately,

just a number recorded in a random location on the deed.                               Since

neither Winifred’s address as grantor nor the parcel number on

the     deed    provide       a     legally      sufficient       description     of     the

property to be conveyed, the trial court correctly determined

that the quitclaim deed was void ab initio because it failed to

“sufficient[ly] . . . identify the land or refer[] to something

extrinsic by which the land may be identified with certainty.”

Maurice, 38 N.C. App. at 590, 248 S.E.2d at 432.                             This argument

is overruled.

       Defendants also briefly contend that the affidavit, which

attempted to add a legal metes and bounds description to the

deed, was merely a minor correction under N.C. Gen. Stat. § 47-

36.1    (2013)       which    further      clarified       the    description      of    the

property       that    Winifred         attempted     to    convey.           However,    as

defendants concede in their brief, “a defective deed cannot be

‘cured’ by filing an affidavit of correction.”                           Since we have

already determined that the quitclaim deed was defective due to
                                 -9-
the lack of a sufficient legal description, defendants’ argument

necessarily fails.

    In conclusion, the trial court correctly determined that

the quitclaim deed, which did not include a valid description of

the property to be conveyed, was void ab initio.       Accordingly,

the trial court properly granted summary judgment in favor of

the Garrens.    The trial court’s order is affirmed.

    Affirmed.

    Judges STROUD and DAVIS concur.

    Report per Rule 30(e).